 
Exhibit 10.4


COMMERCIAL SUBLEASE AGREEMENT


THIS SUBLEASE dated this 1st day of February, 2009,
Effective as the 1st day of December, 2008




BETWEEN:


Nouveau Riche Corporation
(the “Sublandlord”)
OF THE FIRST PART
-AND-
Piccolo International University
(the “Subtenant”)
OF THE SECOND PART
Background


A.  
This is an agreement (the “Sublease”) to sublet real property according to the
terms specified below.



B.  
The master lease (The “Master Lease”) between Kierland Business Center, LLC (the
“Landlord”) and the Sublandlord with respect to the following lands and any
improvements on those lands (the “Premises”): 15011 N. 75th Street, Scottsdale
Arizona 85260.



C.  
The subtenant is willing to undertake certain obligations of the Master Lease.



IN CONSIDERATION OF the Sublandlord subletting and the Subtenant renting the
Subleased Premises, both parties agree to keep, perform and fulfill the
promises, conditions and agreements below:


Subleased Premises


1.  
The Sublandlord leases to the Subtenant the portion of the Premises (the
“Subleased Premises”) described as follows: approximately 7,594 square feet of
space located at 15011 N. 75th Street, Scottsdale Arizona 85260.



Term


2.  
The term (the “Term”) of the Sublease is one year, commencing on December 1,
2008 and continuing through November 30, 2009 or until the Sublandlord or the
Subtenant terminates the tenancy per this Agreement.



3.  
The provisions of this Sublease are subject to the terms and restrictions of the
Master Lease.


 
-1-

--------------------------------------------------------------------------------

 


Rent and Deposit


4.  
Subject to the provisions of this Sublease, the rent for the Subleased Premises
is $14,871.58 (the “Rent”) per month and the deposit is the last months’ rent
$14,871.58 (the “Deposit”).



5.  
The Subtenant will pay the Rent on or before the first day of each and every
month of the Term of this Sublease to the Sublandlord at 7077 E. Marilyn Road
#130, Scottsdale, Arizona 85254, or at such other place as the Sublandlord may
later designated.



Use of Subleased Premises


6.  
Except as otherwise provided in this Sublease, the Subtenant and the agents and
employees of the Subtenant will only use the Subleased Premises for a purpose
consistent with the permitted use allowed in the Master Lease.  Further, the
Subtenant agrees to comply with all other applicable provisions of the Master
Lease, and will not do anything that would constitute a violation of any part or
condition of the Master Lease.



Utilities


7.  
All payments for utilities and other charges connected with the Subleased
Premises will be included in the rental payment each month.



Maintenance and Repairs


8.  
The Subtenant agrees to surrender and deliver to the Sublandlord the Subleased
Premises  in as good a condition as they were at the beginning of the Term,
reasonable wear and tear excepted.  The Subtenant will be liable to the
Sublandlord and the Landlord for any damages occurring to the Subleased Premises
which are done by the Subtenant or the Subtenant’s guests.



9.  
The Subtenant will immediately report all general maintenance issues and needed
repairs to the Sublandlord and the Landlord.



Alterations and Improvements


10.  
Sublandlord agrees to pay for reasonable and customary tenant improvements and
upgrades as mutually agreed upon by Sublandlord and Subtenant.



11.  
Any alterations and improvements must comply with all applicable construction
laws and regulations regarding property improvements.



12.  
The Subleased Premises will remain free and clear of any and all liens arising
out of any work performed or materials used in making such improvements to the
Subleased Premises.



Taxes


13.  
The Subtenant will pay any privilege, excise or other taxes duly assessed
against the business of the Subtenant and any personal property on or about the
Subleased Premises.  The Subtenant will avoid the assessment of any late fees or
penalties.


 
-2-

--------------------------------------------------------------------------------

 
 
Event of Default


14.  
The Subtenant will default under this Sublease if any one or more of the
following events (the “Event of Default”) occurs:

a.  
The Subtenant fails to pay the Rent to the Sublandlord or any amount of it when
due or within a grace period of 30 days.

b.  
The Subtenant fails to perform any of its obligations under this Sublease or any
applicable obligation under the Master Lease after a reasonable opportunity to
cure.

c.  
The Subtenant becomes insolvent, becomes bankrupt, takes the benefit of any
legislation that may be in force for bankrupt or insolvent debtors, becomes
involved in any voluntary or involuntary winding up, dissolution or liquidation
proceeding, or if a receiver will be appointed for the affairs of the Subtenant.

d.  
The Subtenant abandons the Subleased Premises.

e.  
The Subtenant uses the Subleased Premises for any unpermitted or illegal
purposes.

f.  
The Subleased Premises, or any  material part of the Subleased Premises, is
completely or partially damaged by fire or other casualty that is due to the
Subtenant’s negligence, willful act, or that of the Subtenant’s employee,
family, agent, or guest.

g.  
Any other event of default provided in the Master Lease or the Act.



Remedies


15.  
Upon the occurrence of any Event of Default, the Sublandlord has any or all of
the following remedies:

a.  
Terminate the Sublease upon the greater of any notice required in the Master
Lease and the term will then immediately become forfeited and void.

b.  
The Sublandlord may, but is not obligated to, perform on behalf of the
Subtenant, any obligation of this Sublease or the Master Lease which the
Subtenant has failed to perform.  The Sublandlord may seek redress from the
Subtenant for such performance.

c.  
The Sublandlord may reenter the Subleased Premises or any part of the Subleased
Premises and in the name of the whole repossess and enjoy the same as of its
former state anything contained within the Subleased Premises.

d.  
Any other remedy provided in the Master Lease of the Act.



16.  
No reference to or exercise of any specific right or remedy by the Sublandlord
will prejudice or preclude the Sublandlord from any other remedy whether allowed
at law or in equity or expressly provided for in this Sublease or the Master
Lease.  No such remedy will be exclusive or dependent upon any other such
remedy, but the Sublandlord may from time to time exercise any one or more of
such remedies independently or in combination.



17.  
Upon the expiration, termination or cancellation of the Master Lease or this
Sublease, all obligations of the parties under this Sublease will be
extinguished.



18.  
Any improvements remaining on the Subleased Premises upon termination will
revert to the Sublandlord and will be free of any encumbrance at the time of
such reversion.


 
-3-

--------------------------------------------------------------------------------

 


Governing Law


19.  
It is the intention of the parties to this Sublease that the tenancy created by
this Sublease and the performance under this Sublease, and all suits and special
proceedings under this Sublease, be construed in accordance with and governed,
to the exclusion of the law of any other forum, by the laws of the State of
Arizona, without regard to the jurisdiction in which any action or special
proceeding may be instituted.



Severability


20.  
If there is a conflict between any provision of this Lease and the laws of the
State of Arizona , the law will prevail and such provisions of the Sublease will
be amended or deleted as necessary in order to comply with the law.  Further,
any provisions that are required by the law are incorporated into this Sublease.



21.  
In the event that any of the provisions of this Sublease will be held to be
invalid or unenforceable in whole or in part, those provisions to the extent
enforceable and all other provisions will nevertheless continue to be valid and
enforceable as though the invalid or unenforceable parts had not been included
in this Sublease and the remaining provisions had been executed by both parties
subsequent to the expungement of the invalid provision.



Assignment and Subletting


22.  
The Subtenant will not assign, transfer or further sublet the Subleased Premises
or any part of the Subleased Premises without prior written consent of the
Sublandlord and Landlord.



Notices


23.  
Unless otherwise specifically provided in this Sublease, all notices from the
Subtenant to the Sublandlord will be served or sent to the Sublandlord at the
following address:

7077 E Marilyn Road, #130, Scottsdale, Arizona 85254.


24.  
Unless otherwise specifically provided in this Sublease, all notices from the
Sublandlord to the Subtenant will be served or sent to the Subtenant at the
following address:

15011 N. 75th Street, Scottsdale, Arizona 85260.


25.  
All notices to be given under this Sublease will be in writing..



Master Lease


26.  
Except as otherwise expressly provided in this Sublease, the Subtenant will
perform all applicable duties and obligations of the Sublandlord under the
Master Lease.



27.  
Except as otherwise expressly provided in this Sublease, the Sublandlord will
have, as the Subtenant, all applicable rights and remedies that the Landlord has
with respect to the Sublandlord in the Master Lease.



28.  
This Sublease contains all of the conditions and terms made between the parties
to this Sublease, and may not be modified orally or in any other manner other
than by agreement in writing signed by all parties to this Sublease or their
respective successors in interest.


 
-4-

--------------------------------------------------------------------------------

 
 
29.  
This Sublease incorporates and is subject to the Master Lease and which is
incorporated as if it were set out in this Sublease. Notwithstanding anything in
this Sublease, the Parties agree to revise and reform this Sublease in good
faith after Subtenant is given the opportunity to review the Master Lease.



General Provisions


30.  
In the event of any legal action concerning this Sublease, the losing party will
pay to the prevailing party reasonable attorney’s fees and court costs to be
fixed by the court and such judgment will be entered.



31.  
The Sublandlord may enter the Subleased Premises upon reasonable notice for any
of the following reasons:

a.  
to inspect the Subleased Premises;

b.  
to maintain the Subleased Premises; or

c.  
to make repairs that the Sublandlord is obligated to perform.



32.  
This Sublease will extend to and be binding upon and inure to the benefit of the
respective heirs, executors, administrators, successors and assigns, as the case
may be, of each party to this Sublease.



33.  
The Subtenant will be charged an additional amount of $25.00 for each N.S.F.
check or check returned by the Subtenant’s financial institution.



34.  
Headings are inserted for the convenience of the parties only and are not to be
considered when interpreting this Sublease. Words in the singular mean and
include the plural and vice versa.  Words in the masculine include the feminine
and vice versa.  The words “Sublandlord” and “Subtenant” as sued in this
Sublease include the plural as well as the singular; no regard for gender is
intended by the language in this Sublease.



35.  
This Sublease may be executed in counterparts.  Facsimile signatures are binding
and considered to be original signatures.



36.  
Time is of the essence in this Sublease.



37.  
The Sublandlord and the Subtenant have no interest or other rights of ownership
in each other.  The parties are not agents for each other.  Under no
circumstances will this Sublease be construed as creating a partnership or joint
venture between the parties to this sublease.



38.  
Each signatory to this Sublease acknowledges receipt of an executed copy of this
Sublease.



39.  
This Sublease will not be valid and binding on the Sublandlord and Subtenant
unless and until it has been completely executed by and delivered to both .

 
 
-5-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF the Sublandlord and the Subtenant have duly affixed their
signatures on this 30th day of January, 2009.



      Nouveau Riche Corporation             
/s/ Gloria Zemla
   
By:  /s/ James Piccolo
 
Witness
   
 
 
 
   
 
 

 

      Piccolor International University            
/s/ Linda Rawles
   
By:  /s/ Laura Palmer Noone
 
Witness
   
 
 
 
   
 
 

 
-6-
